Memorandum: The record before us contains substantial evidence which, if given credence, would support the determination of the State Liquor Authority that the petitioner violated section 111 of the Alcoholic Beverage Control Law and the terms of the license issued to her, in that she permitted a person not mentioned in said license to avail himself thereof. The respondents having failed to introduce into evidence the application, the record discloses no evidence to support the further finding of. the Authority that the petitioner made a false material statement in the application for the license issued to her as alleged in the first charge, and therefore said finding is disapproved. All concur. (Review of a determination by the State Liquor Authority revoking petitioner’s liquor license.) Present ■ — Taylor, P. J., MeCurn, Vaughan, Kimball and Wheeler, JJ.